Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “suction mechanism” (claim 9), “magnet” (claims 20, 21), “roll away” (claim 22)          must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 3, 5, 6, 7, 8, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turulin (US 2010/0154218) in view of Leith (US 8,136,804).
	
	Turulin discloses a system comprising:
a press 35, 38, 80 (or 80A,B);
an infeed robot 33 (or 40) configured to deliver a structural member (FIGS. 1, 2) to a press; and
an outfeed robot 34 configured to remove a structural member from a press;
wherein a press is configured to secure a plate to a structural member while a structural member is held in position by either an infeed robot OR an outfeed robot.
Paragraphs 27 & 28 of Turulin discuss control:
[0027] In the example of FIG. 4, the control is described as one control center 45, in which data D1 defining the structures or partial structures to be assembled, their members, the places and positions of the members in relation to each other and joints between the members is created for control. From the control center control signals C1 . . . Cn are brought to different parts of the system. The data may include, for example, accurate dimensions of all members and definitions of their positions, definitions of gripping points and angles for each member and the corresponding gripper of the gripper unit, definitions of places and positions for plates and clamps of the guide devices, definitions of the places and positions for the nail plates and so on. The data may include also the information about the structure and its members and other parts as a data compatible with certain 3D applications, whereby laser or other optical solutions or machine vision could be applied in alignment and check operations.

[0028] For realizing this kind of systems there are numerous alternatives for a person skilled in the art, and the realization of the control depends on the realization of the operative devices as well as control and driving devices and actuators for them. In practice, the realization may be e.g. such that a central database includes complete information about each structure or partial structure in accordance with certain specifications, and the necessary information is collected or loaded from the database to different parts of the system possibly to be first worked up and then used. These alternatives or any example of them are not described here in detail because that is not necessary for understanding the invention and because, as soon as the devices, systems and programs to be used in the realization have been selected, the realization of necessary databases is obvious and within normal professional routines for a person skilled in the art.
	Turulin discusses control based in a central database having complete information about each step in the process. Turulin does not explicitly disclose infeed our outfeed robots.
	Leith discloses that “pre-cut truss members are first manually placed onto assembly system 100, such as by one or more human operators of assembly system 100. In another embodiment truss members are automatically supplied to assembly system 100, such as via robotic arms or conveyor systems.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Turulin to include robotic control of infeed and outfeed components, as taught by Leith, thereby automating a task previously accomplished with manual labor.
Allowable Subject Matter
Claims 15-31 are allowed. Claims 4 & 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652